 



Exhibit 10.5
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This Amendment No. 2 to Credit Agreement and Joinder Agreement (this
“Agreement”) dated as of December 20, 2007 is made by and among GROUP 1 REALTY,
INC., a Delaware corporation (the “Borrower”), GROUP 1 AUTOMOTIVE, INC., a
Delaware corporation (the “Company”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement (as defined below)) (in such capacity, the
“Administrative Agent”), each of the Lenders signatory hereto, and each of the
other Guarantors (as defined in the Credit Agreement) signatory hereto.
WITNESSETH:
     WHEREAS, the Borrower, the Company, the Administrative Agent and the
lenders party thereto (the “Lenders”), have entered into that certain Credit
Agreement dated as of March 29, 2007, as amended by the Amendment No. 1 to
Credit Agreement and Joinder Agreement dated April 27, 2007 (as so amended, as
hereby amended, and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”;
capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrower a credit facility; and
     WHEREAS, the Company has entered into the Company Guaranty Agreement
pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement, the other Loan Documents
and the Related Swap Contracts; and
     WHEREAS, each of the other Guarantors has entered into the Subsidiary
Guaranty Agreement pursuant to which it has guaranteed the payment and
performance of the obligations of the Borrower under the Credit Agreement, the
other Loan Documents and the Related Swap Contracts; and
     WHEREAS, the Borrower and certain of the Guarantors have entered into, or
may in the future enter into, Security Instruments granting Liens on property as
security for all or any portion of the Obligations, any other obligation under
any Loan Document and any obligation or liability arising under any Related Swap
Contract; and
     WHEREAS, the Borrower has advised the Administrative Agent and the Lenders
that it desires to amend the Credit Agreement as set forth below, including an
amendment to Section 2.02 of the Credit Agreement to permit an additional
advance of Loans for any Financed Property that had environmental adjustments to
the FIRREA Appraisal Value upon remediation of such environmental issues, and
the Administrative Agent and the Lenders signatory hereto are willing to effect
such amendment on the terms and conditions contained in this Agreement.
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
     (a) The following new definitions are hereby added to Section 1.01,
inserted in alphabetical order:
     “Environmental Completion Date” means, with respect any Financed Property,
the date which is eighteen (18) months following the Property Closing Date for
such Financed Property.
     “Environmental Holdback Amount” means, with respect to a Financed Property,
the amount of any reduction in the Loans for such Financed Property made by the
Administrative Agent for an Environmental Issue, as the Administrative Agent
shall determine in its sole discretion.
     “Environmental Holdback Loan” means, with respect to a Financed Property,
any incremental term loan advance made by Lenders relating to an Environmental
Holdback Amount in accordance with Section 2.14(a).
     “Environmental Issue” means, with respect to a Financed Property, any
potential or existing Environmental Liability relating to such Financed Property
that is identified in any environmental reports obtained by Borrower as
requiring further remediation or investigation and for which Administrative
Agent has established an Environmental Holdback Amount, but also including,
without limitation, any potential Environmental Liability of which Borrower or
Borrower’s environmental consultant becomes aware during the course of any
environmental remediation of such Financed Property.
     “Environmental Professional” shall have the same meaning as set forth in 40
CFR §312.10.
     “Environmental Remediation Costs” means, with respect to a Financed
Property, the Borrower’s estimated out-of-pocket costs of investigating,
responding to, remediating, removing or monitoring any remaining Environmental
Issues as may be required to cause such Financed Property to be Environmentally
Satisfactory, provided, that any costs relating to monitoring wells shall
include the estimated cost of drilling, monitoring and closing such wells, and
preparing any required reports to any Governmental Authority, through the
Facility Termination Date.
     “Environmentally Satisfactory” means, with respect to a Financed Property,
that the Administrative Agent has determined in its reasonable discretion that
all Environmental Issues for such Financed Property have been resolved by any
or, if applicable, all of the following actions: (i) further investigation by an
Environmental Professional has determined that there has been no release of
Hazardous Materials on such Financed Property with respect to which
investigation or remediation is required under any applicable Environmental
Laws, or (ii) further investigation by an Environmental Professional has
determined that an

2



--------------------------------------------------------------------------------



 



Environmental Issue noted in an environmental report obtained by Borrower prior
to the Property Closing Date no longer exists with respect to such Financed
Property, (iii) the Environmental Issue has been remediated to the point where
no further action is required under applicable Environmental Laws, or (iv) all
monitoring wells on such Financed Property relating to an Environmental Issue
for which Borrower is responsible have been closed in a manner that complies
with all Environmental Laws.
     “Existing Holdback Property” shall mean Financed Properties with
Environmental Holdback Amounts prior to the date of the Amendment No. 2 to
Credit Agreement, which are, for purposes of clarity, World Toyota Dealership,
Atlanta, Georgia, Boardwalk Honda and BMW of Atlantic City, Pleasantville, New
Jersey, Egg Harbor/Mapleshade Acura, Pleasantville, New Jersey, Sussman Acura,
Maple Shade, New Jersey, Smicklas Chevrolet, Oklahoma City, Oklahoma, World Ford
Kendall, Palmetto Bay , Florida, and Stafford Service Center, Stafford, Texas.
     “Existing Holdback Property Paydown” means, with respect to any Existing
Holdback Property, an amount equal to the difference between (A) the Outstanding
Amount of the Loans relating to such Existing Holdback Property immediately
prior to any such paydown, and (B) an amount equal to seventy-five percent (75%)
of the Adjusted FIRREA Appraisal Value of such Existing Holdback Property.
     “Property Closing Date” means the date of the initial advance of Loan
proceeds with respect to a particular Financed Property.
     (b) Section 2.01 of the Credit Agreement is hereby amended by deleting the
first sentence in such section and inserting the following in place thereof and
in substitution therefor:
     “Subject to the terms and conditions set forth herein, each Lender
severally agrees to make term loans (each such loan, a “Loan”) to the Borrower
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided however, that, (a) each Loan shall be made with
respect to a single Financed Property identified in the Loan Notice for such
Loan, (b) each Loan shall be made only on a Business Day during the Availability
Period (i) at the time the respective Financed Property initially enters the
Property Pool (including pursuant to a Collateral Substitution), or (ii) with
respect to a Financed Property already in the Property Pool in accordance with
the terms hereof and subject to the terms set forth in the definition of
“Maximum Loan to Value Ratio Amount”, on or after the date of completion of
Post-Construction with respect to such property, (c) the aggregate amount of
Loans advanced with respect to any Financed Property shall be no greater than
the Maximum Loan to Value Ratio Amount for such property, (d) after giving
effect to any Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the Loans of
any Lender shall not exceed such Lender’s Commitment, (e) if the respective
Financed Property is owned by a Subsidiary Lessor, the Loan associated with such
Financed Property shall be made

3



--------------------------------------------------------------------------------



 



to the Borrower and simultaneously contributed to such Lessor Subsidiary, and
the Borrower and the Lessor Subsidiary shall direct the Administrative Agent to
disburse such Loan in accordance with Section 2.02(b), and (f) if an
Environmental Holdback Amount has been established for the respective Financed
Property, (x) the aggregate amount of initial Loans with respect to such
property shall not exceed an amount equal to (i) in the case of a Financed
Property constituting Improved Real Property, ninety-five percent (95%) of the
remainder of (A) the Adjusted FIRREA Appraisal Value of such Financed Property
less (B) the Environmental Holdback Amount, (ii) in the case of a Financed
Property constituting Unimproved Real Property, seventy-five percent (75%) of
the remainder of (A) the Adjusted FIRREA Appraisal Value of such Financed
Property less (B) the Environmental Holdback Amount, and (y) the aggregate
amount of Environmental Holdback Loans made with respect to such property in
accordance with Section 2.14 shall not exceed an amount equal to (i) in the case
of a Financed Property constituting Improved Real Property, ninety-five percent
(95%) of the Environmental Holdback Amount for such Financed Property, or
(ii) in the case of a Financed Property constituting Unimproved Real Property,
seventy-five percent (75%) of the Environmental Holdback Amount for such
Financed Property. With respect to any Environmental Holdback Amount, no
Environmental Holdback Loan shall be made and the each Lender’s commitment to
make any such loan shall terminate if all of the conditions set forth in
Section 2.14(a) are not met on or before the applicable Environmental Completion
Date, as determined by Administrative Agent in its reasonable discretion.”
     (c) Section 2.02(a) of the Credit Agreement is hereby amended by deleting
the reference to “10:00 a.m.” and inserting “3:00 p.m.” in place thereof and in
substitution therefor.
     (d) Section 2.02(b) of the Credit Agreement is hereby amended by deleting
the reference to “12:00 noon” and inserting “2:00 p.m.” in place thereof and in
substitution therefor.
     (e) The following new Section 2.14 is hereby added immediately following
Section 2.13:
     “2.14 Environmental Holdback. (a) In the event the Borrower proposes to add
a Financed Property to the Property Pool and the Administrative Agent determines
that an Environmental Issue exists for which an Environmental Holdback Amount is
required, the aggregate amount of initial Loans advanced with respect to such
property shall be reduced by the amount of such Environmental Holdback Amount as
set forth in Section 2.01. A Loan constituting an Environmental Holdback Loan
may be advanced in accordance with Section 2.01, but only upon satisfaction of
the following conditions:
     (i) Receipt by the Administrative Agent on or before the Environmental
Completion Date of evidence that such Financed Property is Environmentally
Satisfactory, which may be evidenced by a “no further

4



--------------------------------------------------------------------------------



 



action letter” or other similar written statement by the appropriate
Governmental Authority that no further action is required under applicable
Environmental Laws, or a statement or other written evidence from an
Environmental Professional satisfactory to Administrative Agent that no further
action is required under applicable Environmental Laws, which statement or other
evidence shall be satisfactory to the Administrative Agent in its reasonable
discretion.
     (ii) Receipt by the Administrative Agent from each Lender of the funds to
be advanced by such Lender; and
     (iii) Satisfaction of each of the conditions precedent to borrowings set
forth in Article IV hereof with respect to such Financed Property, to the extent
that such conditions have not theretofore been satisfied or expressly waived in
writing by the Administrative Agent, as Administrative Agent shall determine in
its sole discretion.
     (b) An Environmental Holdback Loan may be advanced, as Administrative Agent
shall determine in its sole discretion in accordance with Section 2.01, provided
that no more than one Environmental Holdback Loan shall be advanced by Agent or
each Lender for any Financed Property. The minimum Borrowing amount set forth in
Section 2.02(a) shall not apply to any Environmental Holdback Loan.
     (c) The Borrower covenants and agrees to commence efforts to resolve all
Environmental Issues for any Financed Property with an Environmental Holdback
Amount (other than an Existing Holdback Property) no later than forty-five
(45) days following the Property Closing Date of such Financed Property, and to
diligently pursue such efforts until such time as such Financed Property is
Environmentally Satisfactory. In the event such Financed Property has not been
determined by the Administrative Agent to be Environmentally Satisfactory on or
before the Environmental Completion Date and the remaining Environmental
Remediation Costs exceed the lesser of (A) 10% of the Environmental Holdback
Amount for such Financed Property, or (B) $50,000, the Borrower shall repay in
full all Loans related to such Financed Property within ten (10) days of
Borrower’s receipt of Administrative Agent’s determination of such Environmental
Remediation Costs, which determination shall be made by the Administrative Agent
in its reasonable discretion and after consideration of the report required by
paragraph (e) herein below.
     (d) The Borrower covenants and agrees to commence efforts to resolve all
Environmental Issues for any Existing Holdback Property no later than forty-five
(45) days following the Property Closing Date of such Existing Holdback
Property, and to diligently pursue such efforts until such time as such Financed
Property is Environmentally Satisfactory. In the event such Financed Property
has not been determined by the Administrative Agent to be Environmentally
Satisfactory on or before the Environmental Completion Date,

5



--------------------------------------------------------------------------------



 



the Borrower shall make a principal prepayment on the Loans for such Existing
Holdback Property in the amount of the Existing Holdback Property Paydown. Any
prepayment of principal made under this paragraph (d) shall be applied in the
inverse order of maturity and the principal payments due under such Loan shall
not otherwise be modified.
     (e) In the event any Financed Property with an Environmental Holdback
Amount (other than an Existing Holdback Property) has not been determined by the
Administrative Agent to be Environmentally Satisfactory on or before the
Environmental Completion Date, the Borrower shall, within ten (10) days of the
Environmental Completion Date, provide to the Administrative Agent a report
prepared by an Environmental Professional reasonably acceptable to Borrower and
the Administrative Agent setting forth in detail the Environmental Issues that
have not been resolved and the estimated Environmental Remediation Costs related
to such unresolved Environmental Issues.
     (f) The Administrative Agent shall provide to the Borrower and Lenders a
schedule of outstanding Environmental Holdback Amounts and the Environmental
Completion Date related thereto, and shall update such schedule at any time the
Environmental Completion Date or Environmental Holdback Amount for any Financed
Property changes, or any Financed Property is added to or deleted from the
schedule.
     (g) Any Environmental Holdback Loan advanced for any Financed Property
pursuant to the terms hereof shall be added to the amount of any other Loans
made with respect to such Financed Property and shall bear interest from the
date of such advance at the same rate as such other Loans. Following the advance
of any such Environmental Holdback Loan for a Financed Property, the amount of
the principal amortization payment required under Section 2.05(a) of the Credit
Agreement for each Loan related to such Financed Property shall be increased by
an amount equal to 1.25% of such Environmental Holdback Loan, beginning with the
Principal Amortization Payment Date occurring after the date such Environmental
Holdback Loan is advanced, and such Environmental Holdback Loan shall otherwise
be treated in all respects as a part of the initial Loans for such Financed
Property. Any Environmental Holdback Loan advanced pursuant to the terms hereof
shall be advanced by the Lenders and disbursed by the Administrative Agent at
such time as the Administrative Agent shall determine in its sole discretion,
but in any event within three (3) Business Days following the Administrative
Agent’s determination that the conditions have been satisfied to advance such
Environmental Holdback Loan.”
     (f) Section 8.01 is hereby amended to substitute a comma for the period at
the end of subsection (n), and add a new subsection (o) immediately following
(n) as follows:
     “(o) the Borrower shall fail to perform any of its obligations under
Section 2.14(c) and Borrower fails to either cure such failure or repay in full
all Loans related to such Financed Property in their entirety, as the case may
be,

6



--------------------------------------------------------------------------------



 



within forty-five (45) days following written demand by the Administrative
Agent, or Borrower shall fail to perform any of its obligations under Section
2.14(d) and such failure shall continue for more than ten (10) days following
written demand by the Administrative Agent.”
     (g) Section 8.01(e) is hereby amended to insert “or Section 8.01(o),” after
the word “inclusive” and before the word “default” in the first line of such
section.
     2. Effect on Side Letter Agreement and Consents. Borrower acknowledges and
agrees that the Credit Agreement, as amended hereby, shall replace and supersede
the terms and conditions of the side letter agreement dated as of March 29,
2007, Section II of the Lender Consent Letter dated August 22, 2007, and the
Lender Consent Letter dated October 15, 2007, with respect to each of the
Existing Holdback Properties set forth on Exhibit A attached hereto, and agrees
that the Environmental Holdback Amount and related Environmental Completion Date
for each of such Existing Holdback Properties shall be the amount and date set
forth on such Exhibit A and the advance of any Environmental Holdback Loan
related thereto shall hereafter be governed by the Credit Agreement, as amended
hereby. The current schedule of Environmental Holdback Amounts and the related
Environmental Completion Dates is set forth as Exhibit A attached hereto.
     3. Effectiveness; Conditions Precedent. The effectiveness of this Agreement
and the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) an original counterpart of this Agreement, duly executed by the
Borrower, the Company, the Administrative Agent, each other Guarantor and each
of the Lenders, together with all schedules and exhibits thereto duly completed;
and
     (ii) (i) a certificate of each Loan Party dated as of the Amendment
Effective Date signed by a Responsible Officer, secretary or assistant secretary
of such Loan Party certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to the terms of this Agreement, and (ii) a
certificate of the Borrower, signed by a Responsible Officer, certifying that,
before and after giving effect to the amendments being made pursuant to this
Agreement, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Default exists; and

7



--------------------------------------------------------------------------------



 



     (iii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.
     (b) All fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
     4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments and other agreements set forth herein and hereby
confirms and ratifies in all respects the Company Guaranty Agreement or
Subsidiary Guaranty Agreement to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Company
Guaranty Agreement or Subsidiary Guaranty Agreement against such Guarantor in
accordance with its terms.
     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date;
     (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.05 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
     (c) The Company and all other Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to the Company Guaranty Agreement or
a Subsidiary Guaranty Agreement as a Guarantor;
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrower, the Company and the other Guarantors party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
     (e) No Default or Event of Default has occurred and is continuing.

8



--------------------------------------------------------------------------------



 



     6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
     7. Full Force and Effect of Agreement. Except as previously or hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.
     9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
     10. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Company, the Administrative Agent, each of
the other Guarantors and each of the Lenders, and their respective successors,
legal representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
[Signatures on following pages.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWER:

GROUP 1 REALTY, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        COMPANY:

GROUP 1 AUTOMOTIVE, INC.
      By:   /s/ John C. Rickel         Name:   John C. Rickel        Title:  
Senior Vice President and CFO     

Signature Page

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

BARON DEVELOPMENT COMPANY, L.L.C.
      By:   GROUP 1 REALTY, INC., its Sole Member         By:   /s/ Darryl M.
Burman         Name:   Darryl M. Burman        Title:   Vice President       
BOHN HOLDINGS, LLC
      By:   BOHN HOLDINGS, INC., its Sole Member         By:   /s/ Darryl M.
Burman         Name:   Darryl M. Burman        Title:   Vice President       
BOHN-FII, LLC
      By:   BOHN HOLDINGS-F, INC., its Sole Member             By:   /s/ Darryl
M. Burman         Name:   Darryl M. Burman        Title:   Vice President       
DANVERS-SU, LLC
      By:   GROUP 1 HOLDINGS-S, LLC, its Sole Member         By:   GROUP 1
AUTOMOTIVE, INC., its Sole Member             By:   /s/ Darryl M. Burman        
Name:   Darryl M. Burman        Title:   Vice President     

Signature Page

 



--------------------------------------------------------------------------------



 



            DELAWARE ACQUISITION-DC, L.L.C.
      By:   GROUP 1 LP INTERESTS-DC, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President        DELAWARE ACQUISITION-F, L.L.C.
      By:   GROUP 1 LP INTERESTS-F, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President        DELAWARE ACQUISITION-GM, L.L.C.
      By:   GROUP 1 LP INTERESTS-GM, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President        DELAWARE ACQUISITION-T, L.L.C.
      By:   GROUP 1 LP INTERESTS-T, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President   

2



--------------------------------------------------------------------------------



 



            DELAWARE ACQUISITION-N, L.L.C.
      By:   GROUP 1 LP INTERESTS-N, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President        GPI KS-SV, LLC
      By:   GPI KS-SB, INC., its Sole Member             By:   /s/ Darryl M.
Burman         Name:   Darryl M. Burman        Title:   Vice President       
GROUP 1 ASSOCIATES HOLDINGS, LLC
      By:   GROUP 1 ASSOCIATES, INC., its Sole Member             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President        HOWARD-DCIII, LLC
GROUP 1 HOLDINGS-DC, L.L.C.
GROUP 1 HOLDINGS-F, L.L.C.
GROUP 1 HOLDINGS-GM, L.L.C.
GROUP 1 HOLDINGS-H, L.L.C.
GROUP 1 HOLDINGS-N, L.L.C.
GROUP 1 HOLDINGS-S, LLC
GROUP 1 HOLDINGS-T, L.L.C.
      By:   GROUP 1 AUTOMOTIVE, INC., its Sole Member         By:   /s/ Darryl
M. Burman         Name:   Darryl M. Burman        Title:   Vice President   

3



--------------------------------------------------------------------------------



 



            HARVEY GM, LLC
HARVEY OPERATIONS-T, LLC
      By:   BOHN HOLDINGS, LLC, its Sole Member               By:   BOHN
HOLDINGS, INC., its Sole Member            By:   /s/ Darryl M. Burman        
Name:   Darryl M. Burman        Title:   Vice President        HARVEY-SM, LLC
      By:   BOHN HOLDINGS-S, INC., its Sole Member             By:   /s/ Darryl
M. Burman         Name:   Darryl M. Burman        Title:   Vice President       
IRA AUTOMOTIVE GROUP, LLC
      By:   DANVERS-T, INC., its Sole Member             By:   /s/ Darryl M.
Burman         Name:   Darryl M. Burman        Title:   Vice President   

4



--------------------------------------------------------------------------------



 



            CHAPERRAL DODGE, INC.
KUTZ-N, INC.
LUBBOCK MOTORS-GM, INC.
LUBBOCK MOTORS-S, INC.
LUBBOCK MOTORS-SH, INC.
LUBBOCK MOTORS-T, INC.
LUBBOCK MOTORS, INC.
MAXWELL-N, INC.
MAXWELL-NII, INC.
MAXWELL CHRYSLER DODGE JEEP, INC.
MCCALL-HA, INC.
MCCALL-T, INC.
MCCALL-TII, INC.
MCCALL-TL, INC.
MCCALL-H, INC.
MCCALL-N, INC.
MCCALL-SB, INC.
PRESTIGE CHRYSLER NORTHWEST, INC.
WEST CENTRAL MANAGEMENT COMPANY, INC.         By:   /s/ Darryl M. Burman        
Name:   Darryl M. Burman        Title:   Vice President        AMARILLO
MOTORS-C, LTD.
AMARILLO MOTORS-J, LTD.
AMARILLO MOTORS-SM, LTD.
GPI, LTD.
MAXWELL-G, LTD.
MAXWELL-GII, LTD.
MCCALL-SL, LTD.
PRESTIGE CHRYSLER SOUTH, LTD.
ROCKWALL AUTOMOTIVE-DCD, LTD.
      By:   GROUP 1 ASSOCIATES, INC., its General Partner             By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President   

5



--------------------------------------------------------------------------------



 



            BOB HOWARD AUTOMOTIVE-EAST, INC.
BOB HOWARD CHEVROLET, INC.
BOB HOWARD DODGE, INC.
BOB HOWARD MOTORS, INC.
BOB HOWARD NISSAN, INC.
BOHN HOLDINGS, INC.
BOHN HOLDINGS-F, INC.
BOHN HOLDINGS-S, INC.
CASA CHEVROLET INC.
CASA CHRYSLER PLYMOUTH JEEP INC.
DANVERS — DCIII, INC.
DANVERS — DCII, INC.
DANVERS-N, INC.
DANVERS — NII, INC.
DANVERS — S, INC.
DANVERS-SB, INC.
DANVERS-T, INC.
DANVERS-TII, INC.
DANVERS-TIII, INC.
DANVERS — TL, INC.
FMM, INC.
GPI AL-N, INC.
GPI ATLANTA-T, INC.
GPI CA-NIII, INC.
GPI CA-TII, INC.
GPI KS-SB, INC.
GPI MS-H, INC.
GPI MS-N, INC.
GPI MS-SK, INC.
GPI NH-T, INC.
GPI NH-TL, INC.
GPI SAC-SK, INC.
GPI SAC-T, INC.
GPI SD-DC, INC.
GPI SD-IMPORTS, INC.
GROUP 1 ASSOCIATES, INC.
GROUP 1 FL HOLDINGS, INC.
HOWARD-DCII, INC.
HOWARD-GM, INC.
HOWARD-GM II, INC.
HOWARD-GMIII, INC.             By:   /s/ Darryl M. Burman         Name:   Darryl
M. Burman        Title:   Vice President   

6



--------------------------------------------------------------------------------



 



            HOWARD-H, INC.
HOWARD-HA, INC.
HOWARD-SB, INC.
HOWARD-SI, INC.
HOWARD-FLMII, INC.
HOWARD PONTIAC-GMC, INC.
LUBY CHEVROLET CO.
MIKE SMITH AUTOMOTIVE — H, INC.
MIKE SMITH AUTOMOTIVE-N, INC.
MIKE SMITH AUTOPLAZA, INC.
MIKE SMITH AUTOPLEX BUICK, INC.
MIKE SMITH AUTOPLEX DODGE, INC.
MIKE SMITH AUTOPLEX, INC.
MIKE SMITH AUTOPLEX-GERMAN IMPORTS, INC.
MIKE SMITH GM, INC.
MIKE SMITH IMPORTS, INC.
MIKE SMITH MOTORS, INC.
MILLER-DM, INC.
MILLER-NII, INC.
MILLER-SH, INC.
MILLER AUTOMOTIVE GROUP, INC.
MILLBRO, INC.
MILLER FAMILY COMPANY, INC.
MILLER IMPORTS, INC.
MILLER INFINITI INC.
MILLER NISSAN, INC.
NJ-DM, INC.
NJ-H, INC.
NJ-HA, INC.
NJ-HAII, INC.
NJ-HII, INC.
NJ-SB, INC.
NJ-SV, INC.
NY-FV, INC.
NY-FVII, INC.
NY-SB, INC.
NY-SBII, INC.
SUNSHINE BUICK PONTIAC GMC TRUCK, INC.             By:   /s/ Darryl M. Burman  
      Name:   Darryl M. Burman        Title:   Vice President   

7



--------------------------------------------------------------------------------



 



            GROUP 1 FUNDING, INC.
NY-H, INC.
NY-HA, INC.
SMC INVESTMENT, INC.             By:   /s/ Darryl M. Burman         Name:  
Darryl M. Burman        Title:   Vice President        GROUP 1 LP INTERESTS-DC,
INC.
GROUP 1 LP INTERESTS-F, INC.
GROUP 1 LP INTERESTS-GM, INC.
GROUP 1 LP INTERESTS-H, INC.
GROUP 1 LP INTERESTS-N, INC.
GROUP 1 LP INTERESTS-S, INC.
GROUP 1 LP INTERESTS-T, INC.             By:   /s/ Darryl M. Burman        
Name:   Darryl M. Burman        Title:   Vice President   

8



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent
            By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke       
Title:   Assistant Vice President        LENDERS:

BANK OF AMERICA, N.A.
            By:   /s/ M. Patricia Kay         Name:   M. Patricia Kay       
Title:   Senior Vice President        COMERICA BANK
      By:   /s/ Jonathan S. Heine         Name:   Jonathan S. Heine       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert L. Mendoza         Name:   Robert L. Mendoza       
Title:   Vice President        KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Jim Webber         Name:   Jim Webber        Title:   Commercial
RM        NISSAN MOTOR ACCEPTANCE CORPORATION
      By:   -          Name:   -        Title:   -   

9



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael R. Burkitt         Name:   Michael R. Burkitt       
Title:   Senior Vice President        SOVEREIGN BANK
      By:   /s/ Kyle S. Bourque         Name:   Kyle S. Bourque        Title:  
Vice President        TOYOTA MOTOR CREDIT CORPORATION
      By:   -         Name:   -        Title:   -        BMW FINANCIAL SERVICES
NA, LLC
      By:   /s/ Chris Meinelt         Name:   Chris Meinelt        Title:   Team
Lead, Retailer Finance            By:   /s/ David Brubaker         Name:   David
Brubaker        Title:   Team Lead, Retailer Finance   

10



--------------------------------------------------------------------------------



 



EXHIBIT A to AMENDMENT NO. 2
Environmental Holdback Summary

                  Environmental   Environmental Financed Property    Holdback
Amount   Completion Date
World Toyota Dealership
  $ 100,000     September 29, 2008
5800 Peachtree Industrial Boulevard
Atlanta, GA 30341
           
Boardwalk Honda and BMW of Atlantic City
  $ 250,000     September 29, 2008
6807 Tilton Road
Pleasantville, NY 08232
           
Egg Harbor/Mapleshade Acura Elite Acura
  $ 150,000     September 29, 2008
6806 Tilton Road
Pleasantville, NY 08232
           
Sussman Acura (Boardwalk Acura)
  $ 250,000     September 29, 2008
538 Rt. 38 East
Mapleshade, NJ 08052
           
Smicklas Chevrolet
  $ 500,000     September 29, 2008
5301 North May Avenue
Oklahoma City, OK 73157
           
World Ford Kendall
  $ 500,000     February 22, 2009
15551 South Dixie Highway
Palmetto Bay, FL
           
Stafford Service Facility
  $ 150,000     April 15, 2009
12202/12206 Murphy Road
Stafford, TX
           

 